Citation Nr: 0720954	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dysphagia, claimed 
as a disability of the throat.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

5.  Entitlement to an initial compensable disability rating 
for left ankle instability.

6.  Entitlement to an initial compensable disability rating 
for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to January 
2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to service connection for dysphagia 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran does not have current findings of continuing 
sinusitis or allergic rhinitis.  

2.  The most recent examination shows that the veteran's 
bilateral hearing loss was productive of no more than Level I 
hearing in each ear.

3.  The left ankle disability is productive of tenderness, 
pain, and limited motion more nearly approximating moderate 
impairment.

4.  Degenerative joint disease of the lumbar spine is 
manifested by subjective complaints of pain with full range 
of motion, and no neurological symptomatology, without 
evidence of pain on motion, muscle spasm, guarding, localized 
tenderness, vertebral body fracture or evidence that he has 
had incapacitating episodes of intervertebral disc syndrome.
CONCLUSIONS OF LAW

1.  Allergic rhinitis and chronic disabilities involving the 
sinuses were not incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for an initial compensable disability 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2006).

3.  The criteria for a rating of 10 percent, but no more, for 
left ankle instability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § Part 4, 4.7, 4.27, Diagnostic 
Code 5271 (2006).

4.  The schedular criteria for an initial compensable 
evaluation for degenerative joint disease of the lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5295, 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in September 2003.  Moreover, because 
entitlement to service connection and higher disability 
evaluations have been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  
Although the examiner at the May 2003 audiology examination 
did not have the veteran's claim file, the reported history 
by the veteran was reasonably accurate and contained the 
necessary information in regards to his hearing loss.  
Additionally, the audiological ratings are based on the 
mechanical application of the readings noted in medical 
treatment and examination records.  The Board does not find 
it necessary to remand the case simply for review of the 
veteran's medical history.  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Similarly, to the extent 
other examiners did not have the claims file, with the 
exception of the remanded issue, the clinical history 
provided was pertinent, and the absence of findings means 
even the presence of the claims file would not produce a 
change in the outcome.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for sinusitis, and allergic 
rhinitis 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims to have allergic rhinitis and chronic 
disabilities involving the sinuses.  The service medical 
records reflect that he received medical care on different 
occasions for various complaints including sinusitis and 
allergic rhinitis.

Significantly however, the record does not support a 
conclusion that the veteran currently has allergic rhinitis 
or chronic disabilities involving the sinuses.  The report of 
the initial post service VA examinations conducted in June 
2003 indicated that there was no evidence of allergic 
rhinitis or chronic disabilities involving the sinuses.  
Without proof of current disability, service connection 
cannot be granted, as essentially there is no disability to 
service connect.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the existence of the 
claimed disabilities or that relate the claimed disabilities 
to military service.  The only evidence of record that 
suggests the existence of and/or a causal relationship 
between the veteran's claimed disabilities and service is the 
veteran's statements.  However, his lay assertions are of no 
probative value with respect to the current diagnosis 
necessary to establish service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for allergic rhinitis and 
chronic disabilities involving the sinuses.

Criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran appealed the initial evaluations assigned his 
service-connected disabilities.  The issue before the Board 
is taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  See Espiritu.  However, these statements 
regarding the severity of the appellant's symptoms must be 
viewed in conjunction with the objective medical evidence of 
record and the pertinent rating criteria.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

Entitlement to a compensable evaluation for hearing loss

Service connection was granted for hearing loss, in the 
February 2004 rating action.  A noncompensable evaluation was 
assigned under Diagnostic Code 6100.  

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

The May 2003 VA audiological evaluation report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz as 0, 5, 5, and 40, in the right ear, 
respectively, and 5, 5, 10, and 45, respectively, in the left 
ear.  The average puretone threshold for the right ear was 
12.5 decibels and the average puretone threshold for the left 
ear was 16 decibels.  The controlled speech discrimination 
test was 96 percent in the right ear and 92 percent in the 
left ear.  

The May 2003 test results would yield numeric designation, 
which equate to Level I hearing loss in each ear using Table 
VI.  This results in a noncompensable rating. 

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 0 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim. 

Entitlement to a compensable evaluation for left ankle 
instability 

Based on inservice treatment and VA examination, service 
connection was granted for left ankle instability.  A 
noncompensable evaluation was assigned effective in January 
2003.

The severity of a disability from a sprain of the left ankle 
is rated by application of the criteria in Diagnostic Code 
5271.  Under Diagnostic Code 5271, limitation of motion in an 
ankle is rated 20 percent when marked and 10 percent when 
moderate.  Normal range of motion in an ankle is considered 
to be 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

VA examination of the left ankle in May 2003 revealed slight 
anterior translation with anterior drawer testing.  There was 
crepitus on motion with tenderness to palpation over the 
anterior inferior talofibular ligament.  On range of motion 
studies, dorsiflexion was 15 degrees and plantar flexion was 
40 degrees.  The veteran complained of instability, 
especially on uneven surfaces.  He also reported that on 
supination of the foot, his ankle may completely go.  On 
strength testing he had 5/5 of all major muscles.  X-ray 
studies indicated that veteran's left ankle was normal.  
Chronic left ankle instability status post severe sprain was 
the assessment.

While the veteran's left ankle disability does not equate to 
marked limitation of motion, complains of pain and 
instability and there is some limitation of motion.  The 
Board is presented with clear evidence of tenderness and 
limited motion.  The appellant is competent to report his 
symptoms.  As residual physical findings are shown and with 
consideration of 38 C.F.R. §§ 4.5 and 4.40, a compensable 
evaluation for disability due to pain involving the left 
ankle is warranted.  It is concluded that the findings 
reported more nearly approximate moderate limitation of 
motion due to pain and the other objective findings.

In reaching this conclusion, the Board notes that while the 
veteran is competent to report pain, these complaints of pain 
do not exceed the criteria for the current 10 percent rating.  
He has not identified any functional limitation that would 
warrant a higher rating under any applicable rating criteria.  
The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his disability.  The Board finds that the functional 
limitations due to pain are assessed in assigning the 
appropriate percentage rating under the diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.40, Part 4.



Entitlement to a compensable evaluation for degenerative 
joint disease of the lumbar spine

Based on in-service medical care and VA examination, service 
connection was granted for degenerative joint disease of the 
lumbar spine in the February 2004 rating action.  A 
noncompensable evaluation was assigned.  

The veteran filed his claims in May 2003.  The regulations 
for evaluation of certain disabilities of the spine, 
including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003-for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5295 is now Diagnostic Code 5237).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.    

Diagnostic Code 5295 was designated for lumbosacral strain.  
Under this diagnostic code a noncompensable rating was 
warranted for lumbosacral strain where there are only slight 
subjective symptoms.  A 10 percent evaluation required 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Diagnostic Code 5285 provided for a 10 percent rating where 
there was demonstrable deformity of a vertebral body 
following fracture.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.

The new regulations provide the following rating criteria: a 
10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 
26, 2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

A June 2003 VA radiological study of the lumbar spine showed 
narrowing of the disc space and spondylosis at the L4-L5 and 
L5-S1 levels.  There was compression of the L3 body, but it 
was not clearly indicated that there was a fracture.  In 
regard to intervertebral disc syndrome, Diagnostic Code 5293 
(now 5243) provides that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An evaluation of 10 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months

A review of the June 2004 VA examination report does not show 
that a compensable evaluation is warranted under any of the 
aforementioned Diagnostic Codes.  The VA examination reports 
failed to show any evidence of limitation of motion, pain on 
motion, muscle spasm, guarding, localized tenderness, loss of 
lateral spine motion in any anatomical position, vertebral 
body fracture or evidence that he has had an incapacitating 
episodes involving his back.  Furthermore, there has never 
been any evidence of reversed lordosis, or abnormal kyphosis.  
Therefore, the Board does not find that a higher evaluation 
is warranted under either the old or new regulations.  

The Board has considered the possibility of a rating in 
excess of 10 percent under other potentially applicable 
diagnostic codes including those that take in consideration 
ankylosis.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of these 
manifestations.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  


ORDER

Service connection for allergic rhinitis and chronic 
disabilities involving the sinuses is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.

A 10 percent rating for left ankle instability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial compensable evaluation for degenerative joint 
disease of the lumbar spine is denied.

REMAND

The veteran is seeking service connection for dysphagia, 
which is also characterized as a disability of the throat.  
It is reported that he occasionally has days when it is 
difficult to swallow solid food.  Reportedly work-ups, in 
service, by a private physician, and (possibly) by the VA 
have all failed to define the pathology.  He has been 
prescribed medication to take, apparently with some relief, 
and there is some thought that the complaints are due to 
anxiety.

At the most recent examination, it was noted that there was 
no claims file available for review.  Moreover, it was noted 
that the veteran was getting private medical treatment, those 
records were not sought and may be probative as to the issue 
of chronic impairment.  In view of the possibility of an 
anxiety component, it should be determined, after collection 
of the records if there might be a psychosomatic disorder 
present that is causing the complaints.

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The AMC/RO should, with appellant's 
assistance as needed, attempt to obtain 
records of all treatment and testing for 
his reported throat disorder.  This 
should include records from the private 
treatment provider.  Appellant should be 
requested to sign appropriate releases 
and identify locations and approximate 
dates of treatment so that records can be 
obtained.  If records are sought but not 
obtained, documentation of the attempts 
made should be recorded in the claims 
folder.

2.  Thereafter, and whether records are 
obtained or not, appellant should be 
scheduled for an appropriate VA 
examination.  It should be determined 
whether there is clinical evidence of 
continuing dysphagia.  If so, appropriate 
examination(s) should be conducted to 
ascertain the etiology.  Specifically, if 
related to anxiety it should be indicated 
whether the dysphagia represents the 
symptom of an acquired psychiatric 
disorder, or is only present with acute 
episodes of anxiety.  The claims folders 
should be available for review prior to 
any examination(s).  All indicated tests 
should be conducted and all clinical 
findings should be reported in detail.  
If etiology cannot be determined without 
resort to speculation that should be 
noted.  If this pathology represents 
acute episodes rather than a chronic or 
continuing disorder, that too should be 
set out.

Thereafter, the issue should be reviewed in accordance with 
applicable procedures.  If the benefits sought on appeal are 
not granted, appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board as indicated.  No 
opinion as to the ultimate outcome in this case is intimated 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


